Citation Nr: 1429423	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased initial evaluation for a left great toenail deformity, currently evaluated as 0 percent disabling.

2. Entitlement to an increased initial evaluation for left foot degenerative arthritis of the left great toe and hammertoe, currently evaluated as 0 percent disabling.

3. Entitlement to an increased initial evaluation for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.

4. Entitlement to an increased initial evaluation for a left ankle strain, currently evaluated as 0 percent disabling from December 1st, 2009, and as 10 percent disabling from April 14, 2011.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted these claims at the above noted evaluations.  The Veteran continues to disagree with the level of disability assigned.  The Veteran received a videoconference hearing before the undersigned Veterans Law Judge in January 2013.

The Board notes that, while the RO characterized the Veteran's left ankle strain claim as an earlier effective date claim, in fact, the Veteran has been granted service connection for this disability from the date of his separation, and is only disputing the level of disability assigned from that time, therefore, this issue is more properly characterized as entitlement to an increased initial rating that has been staged.

The issue(s) of entitlement to an increased evaluation for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Throughout the course of this appeal, the Veteran's service connected toenail deformity has consisted of a minor deformity of the Veteran's left great toenail requiring no active treatment other than proper nail cutting, and causing no impact on the Veteran's daily activities.

2. Throughout the course of this appeal, the Veteran's service connected for left foot degenerative arthritis of the left great toe and hammertoe is manifested by arthritis findings on X-ray, with some pain, resulting in no more than a moderate foot disability, and resulting in no more than a mild impact on the Veteran's daily activities.

3. For the entirety of this appeal, the Veteran's service connected left ankle strain has consisted of a normal range of motion, but with complaints of pain, resulting in essentially a mild limitation of motion, and resulting in no more than a mild impact on the Veteran's daily activities.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation, for the Veteran's service connected left great toenail injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 7806, 7813 (2013).

2. The criteria for a compensable evaluation, for the Veteran's left foot degenerative arthritis of the left great toe and hammertoe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5280, 5284 (2013).

3. The criteria for an evaluation of 10 percent,  but no higher, for the Veteran's service connected residuals of a left ankle strain, have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in October 2009, August 2011, May 2012, and July 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.   The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  There are some private treatment records associated with the Veteran's claims file, and the Veteran has not indicated that there are any other relevant outstanding private treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded multiple VA examinations in November 2009 and May 2012, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2012), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's claim of entitlement to an increased rating for a left great toenail disability is currently evaluated as noncompensably disabling under Diagnostic Code 7899-7813.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2013).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2013).  The Veteran's disorder is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous. I 

Under Diagnostic Code 7813, dermatophytosis (ringworm of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) should be rated as disfigurement of the head, face or neck, scars, or dermatitis, depending upon the predominant disability.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part or system of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27 (2013).  Diagnostic Code (DC) 7813 rates dermatophytosis (ringworm of the beard area, tinea barbae).  This diagnostic code rates these disabilities as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801- 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

Diagnostic 7806 would be the predominant disability, since this is not an issue involving the head, face, or neck, nor does it involve a scar.  As such, that code provides a noncompensable rating for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required 
during the	past 12-month period.  A 10 percent rating requires at least 5 percent, but less than 20 percent, of the  entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran's left foot degenerative arthritis of the left great toe and hammertoe is currently evaluated as noncompensably disabling under Diagnostic Code 5010. Under that code, arthritis due to trauma, substantiated by X-ray findings, is to be rated as arthritis degenerative under Diagnostic Code 5003.  Under that code, degenerative changes established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for limitation of motion, when limitation of motion is objectively confirmed by findings such as satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.

Under Diagnostic Code 5280, unilateral hallux valgus warrants a 10 percent rating if operated with resection of the metatarsal head or if the condition is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).

The Veteran could also  be rated under Diagnostic Code 5284, for other foot injuries.  Under that code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

The Veteran's left ankle strain is currently rated as 0 percent disabling prior to April 14, 2011, and as 10 percent disabling from April 14, 2011, under Diagnostic Code 5271.  Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  This code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a , Diagnostic Code 5271 (2014).  According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2014).  There is no evidence of ankylosis of the Veteran's ankle, such that a rating under Diagnostic code 5270 or 5272 would be appropriate.

Taking into account all relevant evidence, the Board finds that the Veteran is currently properly rated as noncompensably disabled for his service connected left great toenail deformity.  As noted above, in order to warrant an increased rating, the Veteran would have to be found to have at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The Board finds that this criteria has simply not been met.  On VA examination of November 2009, the Veteran reported having a blood blister under his nail after extended running, which he treated with a drill to relieve pressure.  He reported no current treatments for his toenail, though he does have to keep the nail clipped and cleaned well to prevent any ingrown toenails.  Examination showed a convex shape to the distal portion of his left great toenail that doesn't grow.  It grows from the base properly.  However, then it distally grows to a half moon shape crescent, with the center being shorter on the toenail.  There were no skin abnormalities, pain, or onchyomycosis.  There was no evidence of scarring or disfigurement.  On VA examination of May 2012, the examiner noted that the only treatment for the Veteran's toenail was occasional trimming of the nail.  There was no inflammation or evidence of subungual hematoma which was the original problem with the great nail.  This condition is therefore a minor deformity of part of the Veteran's great toenail, and therefore does not constitute anything close to 5 percent of the Veteran's entire body, nor is there any indication that this condition requires systemic therapy.  As such, the criteria for a higher evaluation have not been met, and the Veteran is currently properly rated as noncompensably disabled for this disability.

Again, taking into account all relevant evidence, the Board finds that the Veteran is currently properly rated as noncompensably disabled for his service connected left foot degenerative arthritis of the left great toe and hammertoe.  As noted above, in order to warrant a compensable rating for that disability, the Veteran would have to be found to have resection of the metatarsal head or if the condition is severe, if equivalent to amputation of the great toe, which is not shown by the evidence of record, or another foot injury which could be considered to be at least of moderate severity.  

Reviewing the evidence of record, a VA examination of November 2009, he was noted to have a bunion on his left foot, as well as a 3rd digit distal interphlangeal joint hammertoe deformity, where that joint was dorsal at the joint, to about 20 degrees.  X-rays at that time showed moderate severe degenerative arthritis of the left great toe metarsophalangeal joint manifested by dorsal osteophytosis, cartilage narrowing, and possible some small loose bodies.  The Veteran was diagnosed with moderately severe degenerative arthritis of the left great toe metarsophalangeal joint.   

On VA examination of April 2011, the Veteran reported pain and stiffness in his left great toe, which caused limitation of motion.  X-rays at that time showed degenerative arthritis of the left  metarsophalangeal joint.  This disability was noted to have a mild impact on the Veteran's ability to participate in sports, recreation, and exercise.

 On VA examination of May 2012, the Veteran was noted to have a hammer toe deformity of the third toe on the left foot.  The Veteran's foot disability was not found to interfere with his work or activities of daily living.  While the Veteran does have arthritis in his toe, this, combined with his hammertoe has not been shown to rise to the level of moderately severe.  In support of this finding, the Board notes that the Veteran currently requires no treatment for this disability, and there is no indication that this affects his employability or his activities of daily living.  As pointed out above, the left great toe joint is a minor joint and therefore a 10 percent rating for arthritis cannot be granted.   As such, the Board finds that the criteria for a higher evaluation for the Veteran's service connected left foot degenerative arthritis of the left great toe and hammertoe have not been met, and the Veteran is therefore properly rated as noncompensably disabled for this disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and increased ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

However, taking into account all relevant evidence, the Board finds that the Veteran would be more properly rated as 10 percent disabling for his service connected left ankle strain, from the date of his separation from service, December 1, 2009.  

On VA examination of November 2009, the Veteran reported problems with rolling his ankle, particularly when walking on uneven terrain.  His ankle feels normal to him until he sprains it, with swelling and bruising.  Aggravating factors are uneven terrain, playing physical sports, and jumping.  He reported feeling the ankle give way and that it felt unstable.  Range of motion of the ankle was dorsiflexion of 0 to 20 degrees, with plantar flexion of 0 to 45 degrees, with no evidence of pain on active or passive ranges of motion.  Repetitive testing showed no additional limitation of motion.  There were no objective findings of instability at that time.  X-rays of the Veteran's left ankle at that time were normal.

On VA examination of April 2011, the Veteran was found to have tenderness to palpation on the lateral and medial aspects of the left ankle, as well as snapping and popping on motion.  There was some mild increase in pain on repetition of range of motion testing.  X-rays of the ankle were normal at that time.

In a May 2012 report of VA examination, the Veteran reported feeling his ankle was somewhat unstable.  The Veteran had full range of motion, with no loss of motion on repetitive use.

The Board notes that this rating is currently staged, as noncompensable from April 14, 2011, and 10 percent after that time.  However, considering the Veteran's complaints of pain and his testimony at his hearing in January 2013, and all evidence of record, the Board finds that the Veteran would be more properly rated as 10 percent disabled throughout the entirety of the appeal period.  As to a higher rating however, that would require a finding of marked limitation of motion which, even considering the Veteran's complaints of pain, the Board does not find demonstrated in the evidence of record, as he has at all times been found to have an essentially full range of motion.  As such, the criteria for a 10 percent evaluation, but no higher, have been met for the entirety of the appeal period.


Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left toenail, foot, and ankle with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria primarily relate to range of motion, though they do include pain on motion and the Veteran has been found to have a minimal limitation of motion even considering that pain.  

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence of record is against the claim of increased ratings for the Veteran's back, headaches, and skin disabilities, and the benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert supra.  As the preponderance of the evidence of record is against this claim, it must be denied.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran, or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the Veteran is not arguing, nor does the evidence show, that any of these disabilities, or any combination of these disabilities, results in any level of unemployability, or more than a mild impact on the Veteran's activities of daily living.  Therefore, the Board does not find further consideration of a TDIU rating to be necessary.








ORDER

Entitlement to an increased initial evaluation for a left great toenail deformity, currently evaluated as 0 percent disabling, is denied

Entitlement to an increased initial evaluation for left foot degenerative arthritis of the left great toe and hammertoe, currently evaluated as 0 percent, is denied.

A 10 percent evaluation, but no higher, for the Veteran's left ankle strain, is warranted for the entirety of this appeal.


REMAND

As to the Veteran's claim of entitlement to an increased initial evaluation for GERD, the Board finds that further development is warranted.  While the Veteran did have a VA examination for this disability in May 2012, at his hearing testimony in January 2013, he described symptomatology more severe than that exhibited at his last VA examination.  Further, he described additional symptomatology that may or may not be related to his GERD, or to another disability which may or may not be service related.  As such, the Board finds that this issue must be remanded in order that the Veteran may be provided with a further VA examination that adequately assesses the current level of disability of the Veteran's service connected GERD, and what other symptomatology the Veteran might have related to service.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any disabilities the Veteran claims are related to his service connected GERD, or any other gastrointestinal complaints.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise in gastrointestinal disabilities, including GERD, to evaluate the Veteran's claim for increased rating for his service connected GERD.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished.  The examiner should specifically indicate what symptomatology the Veteran has related to GERD, to include vomiting, pain, weight loss, recurrent epigastric distress, or melena.  In addition, for any other epigastric or gastrointestinal disability diagnosed, the examiner should  offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that the Veteran has any other epigastric or gastrointestinal disability related to service, or secondary to his service connected GERD.  The examiner is asked to specifically comment on the Veteran's testimony at his January 2013 hearing, in offering his opinion.  If any specific claimed disabilities are not present, the examiner should so state.  

The supporting rationale for all opinions expressed must be provided in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


